Citation Nr: 0938513	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 
1948 to July 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005-issued rating decision of the 
Department of Veterans Affairs (VA) special processing unit 
in Cleveland, Ohio, that denied service connection for a 
bilateral hearing loss disability. 


FINDINGS OF FACT

1.  The Veteran has supplied competent testimony of exposure 
to loud noise during active service.  

2.  Audiometry reveals a bilateral hearing loss disability.  

3.  Uncontroverted medical evidence dissociates the bilateral 
hearing loss disability from noise exposure during active 
service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the July 2005 notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment reports.  A hearing was provided.  The 
claimant was afforded VA medical examinations.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service treatment records 
(STRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as organic diseases of the nervous system, becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary [of VA] posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

In this case, the STRs do not include an entrance 
examination.  Thus, the Veteran's hearing is considered sound 
at entry.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where 
a portion of the veteran's service medical records including 
his service entrance examination report were unavailable and 
were presumed to have been lost in a fire, the presumption of 
soundness attached).  The STRs further indicate that no 
audiometry was conducted at the time of separation.  Thus, it 
is unknown whether the Veteran met VA's standards for a 
hearing loss disability at the time of separation from active 
service.  Finally, there is no medical history questionnaire 
to accompany the separation examination report.  Thus, it is 
not known whether the Veteran reported hearing loss at 
separation.  

VA examination reports dated from January 2004 note lengthy 
history of hearing loss.  It is clear that the Veteran's 
bilateral hearing loss meets VA's disability requirements at 
this time.  He has offered credible testimony concerning 
exposure to loud noise during active service.  His DD-214 
reflects service in the Air Force, where there are 
flightlines, and further reflects that the Veteran was a 
truck driver.  An acquaintance has provided lay witness 
evidence that the Veteran's post service hearing has 
worsened.  

VA health professionals have examined the Veteran and the 
record and have determined that the current bilateral hearing 
loss disability is unrelated to active military service.  
These medical opinion are persuasive because they are based 
on correct facts and because they offer cogent rationale.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); also see Reonal v. Brown, 5 Vet.App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value).  Especially 
probative is the October 2006 VA ear disease compensation 
examination report.  In that report, an examiner explained 
that the asymmetric nature of the current hearing loss 
disability (right ear hearing is much worse than left ear 
hearing) is not characteristic of a noise-induced hearing 
loss disability.  Rather, it suggests other etiology 
unrelated to military service.  No contrary medical opinion 
evidence has been submitted.  

Although the Veteran believes that his hearing loss 
disability is related to active military service, his opinion 
cannot be used to determine an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandrea v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  In this case, the Veteran's self-diagnosis is 
not supported by the medical professionals.  

The Board concludes therefore that there is no medically 
sound basis for a VA health professional to attribute the 
current hearing loss to noise exposure in service.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for a 
bilateral hearing loss disability is therefore denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


